The opinion of the court was delivered, by
Read, J.
The question in this case is what is the construction to be placed on the will of John Sigmund Riehle, which was proved at Philadelphia on the 28th May 1812, the testator having died in that year.
The testator left three children, William Riehle, Susanna Read, a widow, and Catharine, wife of Samuel Pancoast; and he devised and bequeathed the rest, residue and remainder of his estate, real and personal, to Ms said three children, their respect*102ive heirs and assigns, to be equally divided between them, the said three children, part and share alike, as tenants in common, “ with this proviso and restriction nevertheless in respect to the shares and dividends of my estate intended for my said two daughters, Susanna and Catharine respectively, that no husband whatever that they, my said two daughters, or either of them, may have or take shall have any right, interest or claim in or to the parts and shares of the real and personal estate intended for them, my said daughters, or either of them, neither shall the same be subject to or in any way liable for his debts, but that the same shall be to and for their separate uses only, and shall remain under the care and management of my executors and the survivors of them, and the rents, interest, income and profits thereof from time to time paid to and received by them, my said daughters, for their several and separate uses only, during the. term of their natural lives, and immediately on her or their decease the whole of the principal and share, with the arrears of rent or interest, if any, of such decedent to descend and go to the child or children of such decedent and their heirs in equal parts, as tenants in common, and not as joint tenants; but in case both or either of them, my said two daughters, depart this life without leaving any child or lawful issue surviving her or them, then the part or share of such of them so dying to go and be inherited by my right heirs for ever, agreeably to the intestate laws of Pennsylvania.”
Catharine Pancoast died in 1817, leaving a husband and four children. Susanna Read was a widow at her father’s death, and so remained until her death, on 20th January 1864, without issue, never having had any, and leaving a will.
The auditor held, that by the will of John Sigmund Riehle, Susanna Read took an estate for life in one-tliird of the residue of his estate, with remainder to her children and issue, if any, in fee, with an executory devise on her death without having had issue to testator’s right heirs, under the intestate law's at the time of his death, who were his three children, William Riehle, Susanna Read and Catharine Pancoast. In this construction of the will we agree with the auditor, and as the distribution of the fund is made by him in conformity to this ruling, the court below were right in dismissing the exceptions and confirming his report.
The decree of the Orphans’ Court, dismissing the exceptions of the heirs and confirming the report of the auditor, is affirmed, and appeal dismissed at the costs of the appellants.